Citation Nr: 0712766	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include dysthymic disorder.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to February 
1975.  She also had service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Mach 2002 (issued in April 2002) 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  The veteran's appeal was 
previously before the Board in September 2005.  At that time, 
the Board remanded the claims for service connection for a 
psychiatric disorder and peptic ulcer disease in order to 
obtain VA examinations that would provide opinions regarding 
whether the claimed disabilities were related to service.  

The veteran has also asserted that she has post-traumatic 
stress disorder (PTSD) due to an in-service personal assault.  
The claim for service-connection for PTSD, however, has not 
been adjudicated or developed by the RO, and is not presently 
before the Board.  The Board finds that this issue is 
intertwined with the claim for service connection for a 
psychiatric disorder, to include dysthymic disorder.  This 
matter will be further addressed in the remand appended to 
this decision.

The appeal for service connection for a psychiatric disorder 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required with respect to this issue.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for peptic ulcer disease has been obtained; the 
veteran has been provided notice of the evidence necessary to 
substantiate her claim and has been notified of what evidence 
she should provide and what evidence VA would obtain; there 
is no indication that the veteran has evidence pertinent to 
the claim decided in this decision that she has not submitted 
to VA.

2.  Peptic ulcer disease was not shown during service or for 
many years thereafter; there is no competent evidence that 
relates it to any incident of service; the only competent 
opinion that addresses the contended causal relationship 
weighs against the claim.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
her claim; and the information and evidence that VA will seek 
to provide; the information and evidence the claimant is 
expected to provide.  The veteran was also informed to 
provide information regarding any additional treatment or 
evidence not previously identified.  The Board finds that VA 
has substantially satisfied the requirement that the veteran 
be informed to provide any evidence in her possession that 
pertains to her claim.  Further, remanding the veteran's 
appeal in order to correct any possible notice deficiency 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541, 546 (1991); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The March 2001 VCAA notification letter was 
furnished to the veteran prior to the March 2002 RO decision 
that is the subject of this appeal.  

With respect to the Dingess requirements, the March 2001 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App.537, 541-42 (2006) 
(Mayfield III).  The Board finds, however, that such failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield II, 444 F.3d 
1328 (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board also finds that all necessary assistance has been 
provided to the veteran. The evidence includes private 
medical records, service medical records, service personnel 
records, and VA medical records, including the VA examination 
report obtained upon remand.  After review of the examination 
report, the Board finds that it provides competent, non-
speculative evidence regarding the claimed link between 
peptic ulcer disease and service.  Thus, there is no duty to 
provide an additional examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110 (West 2002 & supp. 2005); 38 C.F.R. § 
3.303 (2006).  "In line of duty" means any injury incurred 
or aggravated during a period of active military service, 
unless such injury was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301 
(2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) 
and (d) (2006).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2005).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may also be granted for certain chronic 
diseases, to include peptic ulcer disease, when manifested to 
a degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection:  Peptic Ulcer Disease

Factual Background

The veteran asserts, in essence, that her peptic ulcer 
disease began during service.  

In a February 1973 report of medical history, the veteran 
gave a history of stomach, liver or intestinal trouble.  
Notes placed in the report of medical examination completed 
at that time indicate that the liver trouble referred to was 
related to a surgical procedure performed in June 1969, prior 
to service.  A February 1974 service medical records shows 
that she had some gastroesophageal complaints while on active 
duty, which appeared to be due to acute gastritis, resolving 
after she discontinued use of aspirin.  No gastroesophageal 
complaints are noted in the report of medical history 
completed by the veteran in March 1974.  A diagnosis of 
peptic ulcer disease was not recorded during active service.

Medical records pertaining to a subsequent period of reserve 
duty include a report of a June 1977 examination.  No upper 
gastrointestinal complaints are noted in the report of 
medical history completed by the veteran and the clinical 
evaluation was negative for any relevant abnormal objective 
findings.  

Post-service private and VA medical records indicate that the 
veteran has been diagnosed as having gastroesophageal reflux 
disease (GERD).  An April 1999 private medical record 
indicates that the veteran was diagnosed as having GERD and 
peptic ulcer disease.  This record does not indicate the 
basis of the diagnosis and does not include the evidence from 
any testing.  A September 2004 VA treatment record shows that 
the veteran's GERD was stable.  A March 2005 VA medical 
record indicates that the veteran had GERD with a history of 
peptic ulcer disease.  The record does not indicate the basis 
for finding the veteran had a history of peptic ulcer 
disease.

As directed by the Board's September 2005 remand, the veteran 
underwent a March 2006 VA examination regarding her 
gastroesophageal complaints.  The examiner noted review of 
the claims file.  The examiner's report details the veteran's 
history, including smoking for 21 years.  The veteran 
reported to the examiner that she had almost constant nausea.  
She denied a history of hematemesis or melena, as well as 
acute gastrointestinal bleeding but she did note generalized 
tenderness with pain in the epigastric area.  

The veteran reported to the examiner that she began to 
develop stomach problems during service due to a medication 
used for her headaches.  She also reported that she was told 
she had an ulcer during service.  The veteran informed the 
examiner that she had recurrent ulcers after service.  The 
examiner noted that an upper gastrointestinal series (UGI) 
done at the time of the March 2006 examination indicated that 
the veteran had GERD.  The UGI did not indicate that the 
veteran had an ulcer.

The examiner found that there is no objective evidence 
documenting peptic ulcer disease, but that there was a 
documented history of GERD.  A review of the service medical 
records indicated that the veteran had an episode of 
abdominal pain during service and that when the veteran 
stopped taking aspirin, the abdominal pain resolved.  There 
was no evidence that the veteran experience chronic reflux 
during service.  The examiner opined, therefore, that the 
veteran's gastric reflux was less likely than not related to 
service.  

The Board finds that service connection for peptic ulcer 
disease is not warranted. The service medical records show no 
such diagnosis.  There is no post-service medical evidence of 
peptic ulcer disease within one year of service.  In further 
support of this conclusion, the Board relies on the March 
2006 VA examination in which the examiner did not find that 
the veteran had peptic ulcer disease and opined that the 
veteran's diagnosed disability of the stomach, gastric 
reflux, was less likely than not related to service.  There 
is no medical evidence of record that links gastric reflux, 
or any other disease of the upper gastrointestinal tract, to 
service.  

Although the Board takes into consideration the veteran's 
contentions, she has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
her lay opinion with respect to the diagnosis and etiology of 
peptic ulcer disease does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered the veteran's assertion that a 
physician told her she had an ulcer during service.  However, 
what a physician said and the layman's account of what he or 
she purportedly said, when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for peptic ulcer 
disease must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


                                                          
ORDER

Service connection for peptic ulcer disease is denied.


                                                      

                                                           


REMAND

The veteran contends that she incurred a psychiatric disorder 
during or as the result of an incident of service.  In a May 
2002 letter, the veteran asserted that she had a major 
depressive disorder due to being raped while on active duty.  
In the letter, she also asserted that the rape caused her to 
develop PTSD.  As noted in the introduction, a claim for 
service connection for PTSD is not in appellate status.  
However, the Board finds that, in view of the fact that the 
veteran is alleging her variously diagnosed psychiatric 
disorders, to include a dysthymic disorder and PTSD are due 
to an in-service sexual assault, the raised claim for service 
connection for PTSD is intertwined with the claim for service 
connection for a dysthymic disorder.  Accordingly, this 
matter must be adjudicated by the RO following completion of 
the development ordered below.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).  
The relevant facts pertaining to the veteran's claim for 
service connection for variously diagnosed psychiatric 
disorders are summarized below

A February 1973 report of medical examination indicates that 
the veteran had frequent trouble sleeping due to nervous 
trouble.  In a February 1974 service medical record, the 
veteran was reported to be extremely depressed, that she had 
suicidal ideation in the past, and was overwhelmed by many 
problems.  In a March 1974 service medical record, she was 
noted to have "emotional problems".  

In a June 1977 report of medical history, completed while the 
veteran was in the reserves, she remarked that she did not 
have depression or excessive worry.

Post-service private medical records indicate that she began 
seeking treatment for psychiatric issues beginning in 1984.  
A September 1984 private treatment record indicates that the 
veteran was diagnosed as having anxious depression.  
Additional private medical records contained in the claims 
file indicate that she continued to receive treatment for 
depression, anxiety and stress.  A May 2000 VA treatment 
record indicates that the veteran was diagnosed as having a 
history of bipolar disorder and was found to have 
psychological stressors related to pain.  In a June 2001 VA 
treatment record, the clinician diagnosed a mixed adjustment 
disorder.  A December 2001 private treatment record indicates 
that the veteran sought treatment for stress and was 
diagnosed as having a dysthymic disorder.  

Upon a VA psychiatric examination in January 2002, the 
veteran reported that she was tired all the time and was 
depress and sad.  The clinician diagnosed a dysthymic 
disorder, major depressive episode; and a personality 
disorder with prominent schizoid traits.  In additional, in 
VA treatment records dated between September 2002 and 
November 2002, the veteran discussed being sexually abused as 
a child and having been personally assaulted in the service.

In January 2005, the veteran underwent a private assessment 
performed by a social worker and certified trauma specialist.  
It was noted that the history relied upon in the report was 
provided by the veteran.  The veteran was believed to be a 
reliable historian.  She reported being treated for 
depression while in the service and being prescribed 
Mellaril.  The veteran also described an in-service rape.  
The diagnosis was chronic PTSD, with recurrent depression and 
daily panic attacks due to the PTSD.

As directed by the Board's September 2005 remand, the veteran 
underwent a VA psychiatric examination in May 2006.  The 
examiner noted review of the claims file.  She was described 
as a very poor historian and was unable to provide details of 
past events.  The diagnoses were recorded as major depression 
with psychotic episodes; a dysthymic disorder; a panic 
disorder without agoraphobia; a pain disorder associated with 
both psychological factors and a general medical condition; 
and a personality disorder.  

The examiner noted that while the veteran reported being 
placed on Mellaril in 1973, while she was on active duty, 
this statement was not supported by the medical records 
reviewed.  The examiner opined that it was less likely than 
not that the veteran's psychiatric disorder was 
"aggravated" by service.  (Emphasis added.)  The examiner 
explained that, based on the psychological evidence and the 
medical evidence of record there did not appear to be a link 
to a service condition.  The examiner related the veteran's 
decrease in functioning, as it related to her employment, to 
pain and medical problems.  

Although the most recent psychiatric examiner used the term 
"aggravation" in his opinion, the opinion read in its 
entirety makes clear that he found that it was less likely 
than not that the veteran's psychiatric disorder was directly 
related to service.

Notwithstanding the foregoing opinion, the Board finds that, 
in view of the veteran's claim of an in-service sexual 
assault, further development is warranted. 
The Board specifically notes that, in Patton v. West, 12 Vet. 
App. 272 (1999), the Court held that special consideration 
must be given to claims for PTSD based on assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, 
Part III, Chapter 5 has been rescinded and replaced, in 
relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2006); see also M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H30.

In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in the VA Adjudication Manuel.  
The RO should ensure that there has been full compliance with 
the cited law.  

Turning next to the duty to assist, in view of the veteran's 
contentions relating to an alleged in-service sexual assault, 
her in-service psychiatric symptoms and the incomplete nature 
of the May 2006 VA psychiatric examination, it is the Board's 
judgment that the veteran should be afforded another VA 
psychiatric examination by a different psychiatrist, which 
includes a nexus opinion.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specific to the claim for 
service connection for a psychiatric 
disorder, to include a dysthymic disorder 
and PTSD, which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for her claim for service 
connection for a psychiatric disorder, to 
include a dysthymic disorder and PTSD, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Request that the veteran provide any 
evidence in her possession that pertains 
to her claim that has not been provided 
previously.  See 38 C.F.R. § 3.159(b).

2.  The AMC/RO should also ensure 
compliance with special evidentiary 
development procedures for PTSD claims 
based on personal assault contained in 
VA ADJUDICATION PROCEDURE MANUAL M21-
1MR, Part III, Subpart iv, Chapter 4, 
Section H30.  See Patton, supra.

3.  The AMC/RO must also contact the 
veteran and request that as much 
information as possible be provided 
concerning any relevant psychiatric 
evaluation or treatment.  All identified 
records must be obtained and associated 
with the claims file.

4.  Thereafter, the AMC/RO should arrange 
for a VA psychiatric examination, by a 
different psychiatrist from the one who 
examined the veteran in May 2006, to 
determine the nature, severity and 
etiology of any psychiatric disability 
that may be present, to include a 
dysthymic disorder and PTSD.  Any 
diagnosis should conform to the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  

The claims file and a copy of this remand 
must be provided to the examiner for 
review of pertinent documents and that it 
was available for review should be noted 
in the written report.  It is imperative 
that an opinion is obtained that is based 
upon a complete review of all of the 
relevant evidence in the claims file, to 
include the service medical records and 
post-service examination reports.  The 
evaluation must include a complete 
history, to include any sexual abuse or 
assault that occurred prior to and during 
service.

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric history, 
the mental status examination and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that any 
psychiatric disability that may be 
present, to include PTSD, began during 
service or is causally linked to any 
incident of the veteran's service, to 
include an alleged sexual assault.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the psychiatrist is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the AMC/RO should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC/RO should undertake it 
before further adjudication of the claim.

6.  Then, the AMC/RO should adjudicate 
the veteran's claim for entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, to 
specifically include consideration of 
Manual M21-1, Part II, 5.4(c) and Patton 
v. West, 12 Vet. App 272 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
Supplemental Statement of the Case (SSOC) 
with consideration of any evidence 
obtained since the issuance of the last 
SSOC.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


